Exhibit 10.3

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE
AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE SECURITIES PURCHASED HEREUNDER MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND OTHER
APPLICABLE LAWS PURSUANT TO REGISTRATION OR EXEMPTION FROM REQUIREMENTS
THEREUNDER.

 

EVO Transportation & Energy Services, Inc.

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of February 1, 2019
between EVO Transportation & Energy Services, Inc., a Delaware corporation (the
“Company”) and Ursula Lampsa (the “Subscriber”).

 

On the date hereof, the Subscriber and the Company consummated the transactions
contemplated by that certain Agreement and Plan of Merger, dated December 15,
2018 (the “Merger Agreement”), pursuant to which the outstanding Equity
Interests (as defined in the Merger Agreement) issued to Subscriber converted
into the right to receive a portion of the Merger Consideration (as defined in
the Merger Agreement) on the terms set forth in the Merger Agreement.

 

Pursuant to the terms of the Merger Agreement, Subscriber is willing to
purchase, and the Company is willing to issue and sell to the Subscriber, the
number of shares of common stock of the Company (the “Securities”) set forth on
Exhibit A hereto, all on the terms and subject to the conditions set forth
herein and in the Merger Agreement.

 

1. Subscription and Purchase Price.

 

(a) Subscription. On the terms and subject to the conditions set forth herein
and in the Merger Agreement, the undersigned hereby subscribes for and agrees to
purchase the Securities set forth on Exhibit A hereto.

 

(b) The Subscriber understands and agrees that, subject to applicable laws, by
executing this Agreement, he, she or it is entering into a binding agreement.

 

2. Subscriber’s Representations, Warranties and Agreements

 

The undersigned hereby acknowledges, agrees with and represents and warrants to
the Company and its affiliates, as follows:

 

(a) The undersigned has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
undersigned.

 

 

 

 

(b) The undersigned acknowledges his, her or its understanding that the offering
and sale of the Securities is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”). In furtherance thereof, the undersigned represents
and warrants to the Company and its affiliates as follows:

 

(i) The undersigned is acquiring the Securities solely for the undersigned’s own
beneficial account, for investment purposes, and not with view to, or resale in
connection with, any distribution of the Securities;

 

(ii) The undersigned has the financial ability to bear the economic risk of his,
her or its investment, has adequate means for providing for their current needs
and contingencies, and has no need for liquidity with respect to the investment
in the Company;

 

(iii) The undersigned and the undersigned’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received all documents requested by the undersigned or Advisors, if any, and
have carefully reviewed them and understand the information contained therein,
prior to the execution of this Agreement; and

 

(iv) The undersigned (together with his, her or its Advisors, if any) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the prospective investment in the Securities.
If other than an individual, the undersigned also represents it has not been
organized solely for the purpose of acquiring the Securities.

 

(c) The information in the Investor Questionnaire (attached as Appendix A)
completed and executed by the undersigned (the “Investor Questionnaire”) is true
and accurate in all respects, and the undersigned is an “accredited investor,”
as that term is defined in Rule 501(a) of Regulation D.

 

(d) The undersigned has relied on the advice of, or has consulted with, only
his, her or its Advisors. Each Advisor, if any, is capable of evaluating the
merits and risks of an investment in the Securities, and each Advisor, if any,
has disclosed to the undersigned in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate thereof.

 

(e) The undersigned represents, warrants and agrees that he, she or it will not
sell or otherwise transfer the Securities without registration under the
Securities Act or an exemption therefrom, and fully understands and agrees that
the undersigned must bear the economic risk of his, her or its purchase because,
among other reasons, the Securities have not been registered under the
Securities Act or under the securities laws of any state and, therefore, cannot
be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of such states, or an exemption from such registration is
available. In particular, the undersigned is aware that the Securities are
“restricted securities,” as such term is defined in Rule 144 promulgated under
the Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met. The undersigned also
understands that, except as described in Section 5 of this Agreement, the
Company is under no obligation to register the Securities on his, her or its
behalf or to assist them in complying with any exemption from registration under
the Securities Act or applicable state securities laws. The undersigned
understands that any sales or transfers of the Securities are further restricted
by state securities laws.

 

(f) No representations or warranties have been made to the undersigned by the
Company, other than any representations of the Company contained herein, and in
subscribing for the Securities the undersigned is not relying upon any
representations other than those contained herein.

 

(g) The undersigned understands and acknowledges that his, her or its purchase
of the Securities is a speculative investment that involves a high degree of
risk and the potential loss of their entire investment and has carefully read
and considered the matters set forth in the Company’s reports filed with the
U.S. Securities and Exchange Commission (“SEC”), including in particular the
matters under the caption “Risk Factors” contained in the Company’s Annual
Report on Form 10-K filed with the SEC on April 17, 2018.

 

2

 

 

(h) The undersigned’s overall commitment to investments that are not readily
marketable is not disproportionate to the undersigned’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

 

(i) The undersigned understands and agrees that the Securities may bear
substantially the following legend until (i) such Securities shall have been
registered under the Securities Act and effectively disposed of in accordance
with a registration statement that has been declared effective or (ii) in the
opinion of counsel for the Company such Securities may be sold without
registration under the Securities Act, as well as any applicable “blue sky” or
state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(j) Neither the SEC nor any state securities commission has approved the
Securities or passed upon or endorsed the merits of the offering or confirmed
the accuracy or determined the adequacy of any information provided to
Subscriber. This offering has not been reviewed by any Federal, state or other
regulatory authority.

 

(k) The undersigned and his, her or its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Securities and
the business, financial condition, results of operations and prospects of the
Company, and all such questions have been answered to the full satisfaction of
the undersigned and his, her or its Advisors, if any.

 

(l) The undersigned is unaware of, is in no way relying on, and did not become
aware of the offering of the Securities through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
electronic mail over the Internet, in connection with the offering and sale of
the Securities and is not subscribing for Securities and did not become aware of
the offering of the Securities through or as a result of any seminar or meeting
to which the undersigned was invited by, or any solicitation of a subscription
by, a person not previously known to the undersigned in connection with
investments in securities generally.

 

(m) The undersigned has taken no action which would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.

 

(n) The undersigned is not relying on the Company with respect to the legal,
tax, economic and related considerations of an investment in the Securities, and
the undersigned has relied on the advice of, or has consulted with, only his,
her or its own Advisors.

 

(o) The undersigned acknowledges that any estimates or forward-looking
statements or projections included in the Company’s filings with the SEC were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

3

 

 

(p) No oral or written representations have been made, or oral or written
information furnished, to the undersigned or his, her or its Advisors, if any,
in connection with the offering of the Securities.

 

(q) The undersigned agrees, acknowledges and understands that during the period
commencing on the date hereof through the Company’s public announcement of the
transactions contemplated by the Merger Agreement, the undersigned will not
directly or indirectly, through related parties, affiliates or otherwise,
purchase, sell “short” or “short against the box” (as those terms are generally
understood) any equity security of the Company.

 

(r) The foregoing representations, warranties and agreements will survive the
completion of the offering.

 

3. Notices to Subscriber

 

(a) THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF ANY INFORMATION PROVIDED TO SUBSCRIBER. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

(b) THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT,
AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. SUBSCRIBER SHOULD BE AWARE THAT HE MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

4. Miscellaneous Provisions

 

(a) Modification. Neither this Agreement, nor any provisions hereof, may be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.

 

(b) Survival. The undersigned’s representations and warranties made in this
Subscription Agreement survive the execution and delivery of this Agreement and
the delivery of the Securities.

 

(c) Notices. Any party may send any notice, request, demand, claim or other
communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or email), but no such notice, request, demand,
claim or other communication will be deemed to have been duly given unless and
until it actually is received by the intended recipient. Any party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties written notice in the
manner herein set forth.

 

4

 

 

(d) Binding Effect. Except as otherwise provided herein, this Agreement is
binding upon, and inures to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns. If the undersigned is more than one person or entity, the obligation of
the undersigned is joint and several and the agreements, representations,
warranties and acknowledgments contained herein are deemed to be made by, and
are binding upon, each such person or entity and his, her or its heirs,
executors, administrators, successors, legal representatives and assigns. This
Agreement sets forth the entire agreement and understanding between the parties
as to the subject matter thereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature among them.

 

(e) Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

(f) Governing Law and Venue. This Agreement is governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles. Each party to this Agreement hereby irrevocably
submits to the exclusive jurisdiction and venue of the state courts of the State
of Delaware or the United States District Court located in the State of Delaware
for the purpose of any action between the parties arising in whole or in part
under or in connection with this Agreement.

 

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

 

 

 

[Remainder of page left intentionally blank]

 

5

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the 1st day
of February, 2019.

 

Manner in which Title is to be held (Please Check One):

 

1. ☒ Individual   7. ☐ Trust/Estate/Pension or Profit Sharing Plan            
Date Opened:______________               2. ☐ Joint Tenants with Right of
Survivorship   8. ☐ As a Custodian for            
________________________________             Under the Uniform Gift to Minors
Act of the State of             ________________________________              
3. ☐ Community Property   9. ☐ Married with Separate Property               4. ☐
Tenants in Common   10. ☐ Keogh               5. ☐ Corporation/Partnership/
Limited Liability Company   11. ☐ Tenants by the Entirety               6. ☐ IRA
       

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):   

 

Account Name:   

 

Account Number:   

 

Representative Name:   

 

Representative Phone Number:   

 

Address:   

 

City, State, Zip:   

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THE NEXT PAGE.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE THE PAGE THEREAFTER.

 

 

 

 

EXECUTION BY NATURAL PERSONS

 

Ursula Lampsa

 



Exact Name in Which Title is to be Held

 

      Name (Please Print)   Name of Additional Purchaser             Residence:
Number and Street   Address of Additional Purchaser             City, State and
Zip Code   City, State and Zip Code             Social Security Number   Social
Security Number             Telephone Number   Telephone Number           Fax
Number (if available)   Fax Number (if available)           E-Mail   E-Mail (if
available)             (Signature)   (Signature of Additional Purchaser)

 

ACCEPTED this 31st day of January, 2019, on behalf of the Company.

 

  By: /s/ Damon Cuzick     President

 

 

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(e.g., corporation, partnership, LLC, trust, etc.)

 

 

 



Name of Entity (Please Print)

 

Date of Incorporation or Organization:   

 

State of Principal Office:   

 

Federal Taxpayer Identification Number:   

 

    Office Address           City, State and Zip Code           Telephone Number
          Fax Number (if available)           E-Mail (if available)  

 

  By:       Name:     Title:                   Address

 

ACCEPTED this _______ day of _______________ 2019, on behalf of the Company.

 

  By:                      President

 

 

 

 

Appendix A

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

☐I am (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase the
Securities, is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, (2) you have total assets in excess of $5,000,000
and the decision that you shall subscribe for and purchase the Securities is
made solely by persons or entities that are accredited investors, as defined in
Rule 501 of Regulation D promulgated under the Securities Act (“Regulation D”)
or (3) you are a self-directed plan and the decision that you shall subscribe
for and purchase the Securities is made solely by persons or entities that are
accredited investors.

 

☐I am a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940, as amended.

 

☐I am an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Securities and with total assets in
excess of $5,000,000.

 

☐I am a director or executive officer of the Company.

 

☒I am a natural person whose individual net worth, or joint net worth with my
spouse, exceeds $1,000,000 at the time of my subscription for and purchase of
the Securities. For purposes of this Subscription Agreement, “net worth” means
the excess of total assets at fair market value, including real and personal
property, but excluding the value of your primary residence, over total
liabilities. Total liabilities excludes any mortgage on the primary residence in
an amount of up to the home’s estimated fair market value, but includes (i) any
mortgage amount in excess of the home’s fair market value and (ii) any mortgage
amount that was borrowed during the 60-day period before the closing date for
the sale of Securities for the purpose of investing in the Securities.

 

☒I am a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with my spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 

A-1

 

 

☐I am a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose subscription for and
purchase of the Securities is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of Regulation D.

 

☐I am an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs. Note: For Subscribers attempting
to qualify under this item, each equity owner must complete, sign and return to
the Company a separate copy of this Questionnaire).

 

☐I do NOT meet any of the foregoing categories.

 

The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Securities of the Company.

 

Ursula Lampsa     Name of Purchaser [please print]   Name of Co-Purchaser
[please print]       /s/Ursula Lampsa     Signature of Purchaser (Entities
please   Signature of Co-Purchaser provide signature of Purchaser’s duly    
authorized signatory.)               Name of Signatory (Entities only)   Date  
          Title of Signatory (Entities only)    

 

A-2

 

 

EXHIBIT A

 

SUBSCRIPTION SECURITIES

 

408,000 shares of Common Stock

 

 

 

 

 

 

 

 

 

